Citation Nr: 0516291	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to May 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2003, the Board remanded this case to the RO for 
further development.  The requested development has been 
completed and returned to the Board. 


FINDINGS OF FACT

There is no competent evidence of a nexus between current 
findings of a lumbar spine condition and a reported injury 
incurred during the veteran's active period of service.


CONCLUSION OF LAW

The criteria to establish service connection for a lumbar 
spine disability have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in May 2001 and March 2004, as well as by 
the discussions in the August 2002 statement of the case 
(SOC) and the March 2005 supplemental statement of the case 
(SSOC).  By means of these documents, the veteran was told of 
the requirements to establish service connection, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the first notice was issued prior to the 
August 2001 RO decision on appeal.  Therefore, there are no 
defects with respect to the timing of the VCAA notice 
requirement.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Here, the RO was unable to secure the veteran's 
service medical records.  The claims file includes a May 2001 
Report of Contact (VA Form 119) documenting information 
received from the National Personnel Records Center (NPRC) 
which indicated that the veteran's service medical records 
were lost in a fire at the NPRC.  The RO was able to obtain 
VA and private records.  Also, when the Board remanded the 
case in 2003, a reference to benefits from the Social 
Security Administration (SSA) appeared in the record.  A 
request for the records was made, and in March 2004, SSA 
responded that records could not be sent because the veteran 
did not file a claim for benefits.  Therefore, there is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Pursuant to the Board's 2003 remand, the veteran was 
afforded a VA examination in October 2004.  A copy of that 
report is associated with the claims file.  Therefore, the 
Board concludes that no further assistance to the veteran is 
required.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Certain chronic diseases, including 
arthritis, will be presumed to have been incurred during 
service, if manifested to a compensable degree within the 
year after service.  38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A review of the VA and private treatment records and 2004 VA 
examination report reveals reported diagnoses of osteopenia, 
thoracolumbar disease, degenerative joint disease, and L5-S1 
spondylolisthesis.  Therefore, the requirement for a current 
disability has been met.  

The veteran states that during service he fell and injured 
his back.  A review of the file shows that the veteran's 
service medical records appear to have been lost in a fire at 
the National Personnel Records Center (NPRC).  As a result, 
the only evidence of an injury incurred during service 
consists of the veteran's lay statements.  Normally, where 
the issue is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including the veteran's solitary testimony may constitute 
sufficient evidence.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Therefore, the Board finds that the veteran 
sustained an injury to his back during service.  However, 
there is no competent evidence of a nexus between the current 
findings and the reported injury incurred during service.

The Board notes that private and VA records include the 
veteran's account of his injury in connection with treatment 
of his low back conditions, but the medical professionals 
treating the veteran did not provide any opinions regarding a 
relationship between the recorded findings and the veteran's 
account of his injury in service.  In LeShore v. Brown, 8 
Vet. App. 406 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that medical professionals are 
not competent to transform a lay history, unenhanced by 
medical comment, into competent medical evidence based on 
their status as medical professionals.  Although the veteran 
reported such a history, the physicians could only confirm 
the veteran's contention through medical evaluations.  The 
Board notes that the physicians only reported the history, 
but did not offer an opinion regarding the date of onset.  In 
an October 2004 VA examination, the examiner diagnosed L5-S1 
spondylolisthesis.  The examiner opined that it was 
impossible to determine whether this is a result of his 
injury.  He further sated that he would favor this being 
degenerative in nature, however, I cannot say this with any 
assurance as it is impossible for me to know when this 
occurred or what is the causation.

Therefore, at this point, the evidence is entirely negative 
with respect to a nexus.  Absent such evidence, the criteria 
to establish service connection have not been met.  In this 
regard, the Board notes that questions involving the 
diagnosis and etiology or onset of disease require diagnostic 
skills and are within the realm of medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Here, the medical 
evidence does not support the claim.

The only remaining evidence in support of the claim consists 
of lay statements.  However, as medical expertise is required 
in this instance, the veteran is not competent to comment on 
a medical matter.  See Espiritu, supra.

As discussed, there is no competent evidence of a nexus 
between the reported injury incurred during service and the 
post-service diagnoses of lumbar spine conditions.  
Therefore, service connection for a lumbar spine disability 
is not warranted.  In reaching this decision the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The appeal is denied.


ORDER

Entitlement to service connection for a lumbar spine 
disability has not been established, and the appeal is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


